Citation Nr: 1827170	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  16-55 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a bilateral hearing loss prior to September 18, 2014.

2.  Entitlement to an initial rating in excess of 30 percent for a bilateral hearing loss since September 18, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May to November 1964.  He also served with the reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Los Angeles, California Department of Veterans' Affairs (VA) Regional Office (RO) which granted a 30 percent evaluation for hearing loss.  As the maximum benefit allowable was not granted the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an evaluation in excess of 30 percent for a bilateral hearing loss since September 18, 2014, is REMANDED for further development. 


FINDING OF FACT

Prior to September 18, 2014, the Veteran's bilateral hearing loss was manifested by no worse than a Level VII hearing in the right ear and a Level VI hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for a bilateral hearing loss prior to September 18, 2014 were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Increased ratings 
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history with emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). 38 C.F.R. § 3.385, Diagnostic Code 6100.

To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. § 4.85 (2017), Tables VI and VII.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI(A), whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Analysis

The Veteran had an audiology examination in August 2013, however measurements were not taken at the 3000 Hertz  level and no speech recognition testing was accomplished.  That examination is not valid for VA purposes.

The Veteran was afforded a VA audiological examination in August 2014.  He reported longstanding problems at work and at home due to the inability to communicate because of his hearing loss.  On examination puretone threshold values were as follows:

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
Average
RIGHT
55
80
85
90
77.5
LEFT
60
75
70
80
71.2

Speech discrimination testing reflected speech recognition ability of 78 percent in the right ear and of 84 percent in the left ear.  These findings equate to a Level V hearing loss on the right, and a Level III on the left.  Pursuant to 38 C.F.R. § 4.85 Table VI these findings warrant a 10 percent rating.  Significantly, however, at this examination puretone threshold measurements at all frequencies were at or above 55 decibels demonstrating an exceptional pattern of hearing loss subject to analysis under 38 C.F.R. § 4.86(a).  Using Table VIA for the right ear results in a Level VII hearing loss versus a Level V hearing loss under 38 C.F.R. § 4.85, Table VI, and Level VI hearing loss versus a Level III hearing loss for the left ear.  Applying the Roman numeral readings of VII (right ear) and VI (left ear) to Table VII results in a disability rating of 30 percent.  

The Board notes that the remarks section of this examination report listed speech discrimination scores of 78 percent for the right ear and 72 percent for the left ear.  However since the Veteran's puretone threshold scores evidenced an exceptional level of hearing loss, the lower speech discrimination score for the right ear does not change the outcome and does not prejudice the Veteran in the consideration of the current severity of his disability. 

The record contains a private hearing examination dated September 17, 2014, from a private facility titled Hearing Clinic Audiology.  The examination report from that facility, however, shows that it used the W-22 Wordlist as opposed to the Maryland CNC Wordlist.  As such, the examination report is inadequate for rating purposes.  38 C.F.R. § 3.385.

Accordingly, after reviewing all of the evidence, the Board finds that a rating higher than 30 percent cannot be assigned for the period prior to September 18, 2014.  The most probative evidence of the Veteran's audiological health was found at the August 2014 VA examination, at which Level VII and Level VI hearing loss was substantiated.  A 30 percent rating, for the period at issue has been assigned on that basis.  The Veteran has not submitted any additional evaluations or other evidence that shows that a higher rating was warranted at that time or indicated that such evidence exists.  In the absence of clinical evidence showing that the criteria for a rating higher than 30 percent are met, the claim must be denied.

The Board has considered the Veteran's complaints regarding the impact of hearing loss on his daily life.  As noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann.  The functional effects of his hearing loss on his daily life activities and occupational functioning were discussed by the Veteran at his VA examination.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Board acknowledges the Veteran's report of longstanding communication problems at work and long standing difficulties at home due to his inability to communicate.  Significantly, these complaints are reflective of the types of functional difficulties that would be expected to be caused by his recorded levels of hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.).  Accordingly, the examination was sufficiently in compliance with the provisions of VA regulations, and it is afforded great probative value in determining the Veteran's level of hearing impairment.

The most probative medical evidence as to the nature of the Veteran's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant a rating higher than 30 percent at any time during the current appeal.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; the preponderance of the evidence is against the Veteran's claim, and the doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied.



REMAND

The evidence shows that the appellant's most recent VA audiology examination is almost four years old.  Given the Veteran's assertion that his hearing loss is more severe than the current rating reflects, the Board finds further development to be in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the appellant for a VA audiology examination in order to determine the nature and extent of his bilateral hearing loss. The Veteran's VBMS and Virtual VA records, as well as a copy of this remand, should be reviewed by the examiner and such review should be noted in the examination report. All necessary testing should be conducted. A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

3. Thereafter, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, he and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


